WR-83,074-01
                                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                                              AUSTIN, TEXAS
                                                                                                            Transmitted 4/7/2015 10:43:54 AM
                                                                                                              Accepted 4/7/2015 11:04:54 AM
                                IN THE COURT OF CRIMINAL APPEALS                                                               ABEL A??ilt
                                            FOR THE STATE OF TEXAS
                                                       AUSTIN, TEXAS                                               RECEIVED
                                                                                                           COURT OF CRIMINAL APPEALS

EX PARTE                                                        §                                            ABEL ACOSTA, CLERK
                                                                §
                                                                §          NO. WR-83,074-MOTION DISMISSED
                                                                §                                     DATE:         KWh
MICHAEL CHARLES HILL                                            §                                     BY:          0   /


                   APPLICANT'S MOTION TO WITHDRAW AND DISMISS
              APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT
                                 TO ART. 11.07, TEX. CODE CRIM. PROC.



TO THE HONORABLE COURT OF CRIMINAL APPEALS:


          NOW COMES the Applicant, MICHAEL CHARLES HILL, and files this Motion

to Withdraw and Dismiss Application for Writ ofHabeas Corpus Pursuant to Art. 11.07, Tex

Code Crim. Proc, and would show the following:

                                                                    I.


          Applicant hereby moves to withdraw and dismiss his Application for Writ of Habeas

Corpus.

                                                                    II.


          Applicant filed a motion in the trial court prior to his writ application being forwarded

to this Court asking that his Application for a Writ of Habeas Corpus be dismissed. That

motion was granted on March 31,2015. A copy of the order of the trial court is attached as

Exhibit A.


          WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion be

granted.
                                                                                              ELECTRONIC
Applicant's Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07!